DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 10,114,713).

As to claim 1, Chen discloses a method of operating a high availability system including a cluster of processing nodes comprising: 
determining by a standby processing node that a failure condition exists, said standby processing node being one of the cluster of processing nodes (column 7, lines 11-24);
 in response to determining by the standby processing node that a failure condition exists, making a determination, by the standby processing node, whether switching from a standby mode of operation to an active mode of operation, will result in a split brain condition for the high availability system (column 12, lines 11-20 & lines 27-35); and 


As to claim 2, Chen discloses the method of claim 1, wherein said split brain condition is a condition wherein both the standby processing node and an active processing node of the cluster of processing nodes are both operating in an active mode of operation at the same time using the same Medium Access Control (MAC) address and the same Internet Protocol (IP) address to transmit messages to external devices which are not part of the cluster of processing nodes (column 1, lines 36-49).

As to claim 3, Chen discloses the method of claim 2, wherein said standby processing node includes: 
(i) a first dedicated high availability link communications interface which connects the standby processing node to said active processing node (column 6, lines 28-32), 
(ii) a first service Internet Protocol (IP) communications interface for communicating with external devices, said first service IP communications interface having a first Medium Access Control (MAC) address and a first Internet Protocol (IP) address (column 6, lines 17-27), and 
(iii) a first health check probing Internet Protocol (IP) communications interface dedicated for sending and receiving health check messages, said first health check probing IP communications interface having a second MAC address and second IP address (column 6, lines 32-36).



As to claim 5, Chen discloses the method of claim 4, wherein said active processing node includes: 
(i) a second dedicated high availability link communications interface which connects the standby processing node to said active processing node (column 6, lines 28-32), 
(ii) a second service Internet Protocol (IP) communications interface for communicating with external devices, said second service IP communications interface having the first Medium Access Control (MAC) address and the first Internet Protocol (IP) address (column 6, lines 17-27), and 
(iii) a second health check probing Internet Protocol (IP) communications interface dedicated for sending and receiving health check messages, said second health check probing IP communications interface having a third MAC address and third IP address (column 6, lines 32-36).

As to claim 6, Chen discloses the method of claim 5 further comprising: wherein said making a determination, by the standby processing node, whether switching from a standby mode of operation to an active mode of operation, will result in a split brain condition for the high availability system includes: determining, by the standby processing node, whether or not the active processing node has failed; and 

As to claim 12, Chen discloses a high availability system comprising: 
a cluster of processing nodes, said cluster of processing nodes including a standby processing node and an active processing node (column 3, lines 41-47); and 
wherein the standby processing node includes: (i) memory and (ii) a first processor, the first processor controlling the standby processing node to perform the following operations (column 5, lines 29-33): 
determining that a failure condition exists (column 7, lines 11-24); 
in response to determining by the standby processing node that a failure condition exists, make a determination, by the standby processing node, whether switching from a standby mode of operation to an active mode of operation, will result in a split brain condition for the high availability system (column 12, lines 11-20 & lines 27-35); and 
when the determination is that switching from a standby mode of operation to an active mode of operation will result in a split brain condition for the high availability system, refraining, by the standby processing node, from switching from a standby mode of operation to an active mode of operation (column 12, lines 27-35).

As to claim 13, Chen discloses the high availability system of claim 12, wherein said split brain condition is a condition wherein both the standby processing node and the active processing node of the cluster of processing nodes are both operating at the same time in an active mode operation (column 1, lines 36-49).

As to claim 14, Chen discloses the high availability system of claim 13, wherein said standby processing node further includes: (i) a first dedicated high availability link communications interface which connects the standby processing node to said active processing node (column 6, lines 28-32), 
(ii) a first service Internet Protocol (IP) communications interface for communicating with external devices, said first service IP communications interface having a first Medium Access Control (MAC) address and a first Internet Protocol (IP) address (column 6, lines 17-27), and 
(iii) a first health check probing Internet Protocol (IP) communications interface dedicated for sending and receiving health check messages, said first health check probing IP communications interface having a second MAC address and second IP address (column 6, lines 32-36).

As to claim 15, Chen discloses the high availability system of claim 14, wherein said first processor further controls the standby processing node to perform the following additional operations: monitor, by the standby processing node while said standby processing node is in said standby mode of operation, a first dedicated high availability link for keep alive messages being transmitted by the active processing node to said standby processing node; and wherein said operation of determining by the standby processing node that a failure condition exists includes determining that keep alive messages sent from the active processing node have not been received by the standby processing node during a predetermined period of time (column 5, lines 1-28).

As to claim 16, Chen discloses the high availability system of claim 15, wherein said active processing node includes: 
(i) a second dedicated high availability link communications interface which connects the standby processing node to said active processing node (column 6, lines 28-32), 

(iii) a second health check probing Internet Protocol (IP) communications interface dedicated for sending and receiving health check messages, said second health check probing IP communications interface having a third MAC address and third IP address (column 6, lines 32-36).

As to claim 17, Chen discloses the high availability system of claim 16, wherein said operation of making a determination, by the standby processing node, whether switching from a standby mode of operation to an active mode of operation, will result in a split brain condition for the high availability system includes: determining, by the standby processing node, whether or not the active processing node has failed; and when the determination is that the active processing node has failed making the determination that switching by the standby processing node from a standby mode of operation to an active mode of operation, will result in a split brain condition for the high availability system (column 12, lines 11-35).

As to claim 20, Chen discloses a non-transitory computer readable medium including a first set of computer executable instructions which when executed by a processor of a standby processing node of a high availability system including a cluster of processing nodes cause the standby processing node to: 
determine that a failure condition exists (column 7, lines 11-24), 
in response to determining by the standby processing node that a failure condition exists, make a determination, by the standby processing node, whether switching from a standby mode of operation 
when the determination is that switching from a standby mode of operation to an active mode of operation will result in a split brain condition for the high availability system, refraining, by the standby processing node, from switching from a standby mode of operation to an active mode of operation (column 12, lines 27-35).

Allowable Subject Matter
Claims 7-11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 7 and 18, prior art fails to teach: determining whether the retrieved health check probe information is stale; and when said health check probe information is determined not to be stale determining whether or not the active processing node has failed based on the retrieved health check probe information; and when said health check probe information is determined to be stale sending, by the standby processing node, a health check probe message from the first health check probing IP communications interface of the standby processing node to the second health check probing IP communications interface of the active processing node. Claims 10, 11 and 19 are dependent from claims 7 and 18.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art Wyld (US 5,978,933) discloses two systems running pairs of processes in the active and standby state, one process from each pair running on each system. Each system comprises a fault-tolerance controlling process, first communication channels provided between the fault-tolerance controlling process and the processes in the active or standby state running on its system, and second communication channels provided between the fault-tolerance controlling processes. Management of fault tolerance (that is, promoting a process in a standby state to the active state, and making a process in an active state exit from the active state) is handled by the fault-tolerance controlling processes (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES EHNE/               Primary Examiner, Art Unit 2113